962 F.2d 15
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Salvador CHAIDES, Defendant-Appellant.
No. 91-50010.
United States Court of Appeals, Ninth Circuit.
Submitted May 4, 1992.*Decided May 6, 1992.

1
Before JAMES R. BROWNING and FARRIS, Circuit Judges, CAULFIELD,** District Judge.


2
MEMORANDUM***


3
Chaides claims the district court erred in denying his suppression motion because the officers executing the search warrant on his residence failed to comply with the "knock and notice" provisions of 18 U.S.C. § 3109.


4
Chaides does not have standing to raise the alleged failure to comply because he was not present when the officers executed the warrant.   United States v. Valencia-Roldan, 893 F.2d 1080, 1081 n. 1 (9th Cir.1990) ("We decline to consider whether the executing officers failed to comply with the 'knock and notice' provisions of 18 U.S.C. § 3109 before entering [defendant's] apartment.  [Defendant] lacks standing to assert this argument because he was not present at the time.");   see also United States v. Lockett, 919 F.2d 585, 587 (9th Cir.1990) (citing Valencia-Roldan ).


5
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 Honorable Barbara A. Caulfield, United States District Judge for the Northern District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3